                                                                          ORDER
                                                                           Page 1
        UNITED STATES DISTRICT COURT
                                        for the
                             Eastern District of California


        United States of America
                   v.                  Case No.
           JASON A. TOBEY                              3:18-mj-0024 DMC
____________________________
               Defendant



                                   PROPOSED ORDER
      Having read the stipulation between Defendant, Jason A. Tobey and the
Government, this Court hereby orders that the closing brief that was ordered to be
filed on May 24th, 2019 must now be filed by July 1st, 2019.
      It is so ORDERED.


Dated: May 24, 2019
                                              ____________________________________
                                              DENNIS M. COTA
                                              UNITED STATES MAGISTRATE JUDGE
